Subject only to the priority of judgment partnership creditors, the partnership property of the plaintiffs was liable for their joint debt to the attaching creditor, and could be lawfully attached and held by the defendant to satisfy any judgment which might be obtained thereon. The preference given to partnership property extends to the application of the property merely, and does not exempt it from attachment and seizure at the suit of the joint creditors of the partners composing the firm; and, as a consequence, the plaintiffs can no more maintain trespass against the defendant for making such an attachment than they could if it had been made to secure a partnership debt. Having suffered no wrong, the plaintiffs have no remedy.
Exceptions overruled.
CLARK, J., did not sit: the others concurred. *Page 206